DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19 and 21-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garibaldi (U.S. Patent 6,524,303, cited in IDS) in view of Ohigawa (U.S. PGPub 2010/0063477, previously cited), Gazdzinski (U.S. PGPub 2012/0071710), and Wiesner (WO9850098, previously cited)
Claim 19: Garibaldi discloses (see particularly the embodiment of Fig. 7 - column 5, line 65 - column 6, line 18) a method of making an imaging window for use in an imaging catheter (intended use), the method including the steps of: providing a first imaging window section (e.g. one of 302 or 304) of a first material having a first flexural modulus (i.e. stiffness/flexibility), the first imaging window section having a proximal (e.g. left) end, a distal (e.g. right) end, a constant outer diameter, and a constant inner diameter (evident in Fig. 7 and also as described in column 2, lines 31-51, noting that the Fig. 7 embodiment is constructed similarly to catheter 20); providing a second imaging window section (another one of 302 or 304) of a second material having a second flexural modulus (the sections have different flexibilities), the second imaging window section having a proximal (e.g. left) end, a distal (e.g. right) end, 
Garibaldi is essentially silent regarding the specific method of manufacture of the catheter and so does not disclose loading the segments onto a mandrel. However, Ohigawa teaches attaching two tubular segments together by placing the segments over a mandrel (15), applying heat shrink tubing (16) over at least the distal end of the first imaging window section and the proximal end of the second imaging window section (Fig. 2), wherein a length of the heat shrink tubing is sufficiently long to cover a length of the first imaging window section and a length of the second imaging window section (noting that “a length” is not necessarily the entire length, but some length of the respective window sections, especially in light of the heat shrink tubing covering “at least the distal” and “at least the proximal” ends); and bonding them together (e.g. by fusion bonding via heat - paragraphs 25-28). It would have been obvious to one of ordinary skill in the art at the time of invention to have used this technique, for example in order to have ensured proper alignment of the segments during the bonding of different segments together.
Garibaldi does not disclose whether or not the segments would be capable of use as a window for an imaging catheter, such as by providing ultrasound transparency through the imaging window where the plane intersects the imaging window. The examiner notes that this feature could derive purely from the properties of the materials used. Separately, however, Garibaldi notes that in the embodiment of Fig. 7, the materials are chosen based on their ability to provide the flexibility yet strength and kink resistance to the catheter in lieu of, for example, using an additional reinforcing element (column 6, lines 6-30). 
Claim 21: In joining the tube segments, Ohigawa further teaches applying heat to the distal end of the first imaging window section and the proximal end of the second imaging window section as cited above.
Claim 22: Referring to Ohigawa, upon applying heat, the distal end of the first imaging window section flows together with the proximal end of the second imaging window section to preclude any gaps there between that are not transparent to ultrasound energy (i.e. the ends are fused together - paragraph 28. It would have been understood that the fusion process should avoid gaps, i.e. incomplete fusing, for example to have avoided weakness in the joint).
Claim 23: Ohigawa further teaches removing the heat shrink tubing after applying heat to the distal end of the first imaging window section and the proximal end of the second imaging window section (paragraph 28); and after applying heat to the distal end of the first imaging window section and the proximal end of the second imaging window section to form the imaging window, removing the imaging window from the mandrel (it is understood that the fused segments would be removed from the mandrel as the mandrel does not constitute part of the end product and would block the internal lumen - see Fig. 1 showing lumen 13 of the final product. Garibaldi would require a similar lumen 312).
Claim 24: As taught by Ohigawa, joining the distal end of the first imaging window section to the proximal end of the second imaging window section comprises bonding (heat fusing) the distal end of the first imaging window section to the proximal end of the second imaging window section without the use of 
Claims 25-26: Referring to the catheter of Garibaldi, the constant outer diameter of the first imaging window section is equal to the constant outer diameter of the second imaging window section, and the constant inner diameter of the first imaging window section is equal to the constant inner diameter of the second imaging window section (e.g. column 2, lines 31-51).
Claim 27: The first material and the second material are transparent to ultrasound energy (if using different durometers of polyethylene as discussed above).
Claim 28: The joining the distal end of the first imaging window section to the proximal end of the second imaging window section comprises creating a continuous length from the first imaging window section to the second imaging window section (e.g. equal inner and outer diameters as discussed previously) and a continuous circumferential span where the first material of the first imaging window section contacts the second material of the second imaging window section that is each transparent to ultrasound energy (the two round tubes are butt jointed and fused together at their ends, which would be understood as producing a continuous circumferential span where the first material of the first imaging window section contacts the second material of the second imaging window section. If the materials are polyethylene, then the joint would also be transparent to ultrasound.)
Claim 29: the first material and the second material each have imaging performance characteristics, and wherein the imaging performance characteristics of the first material and the second material are equivalent because the chemistry of the two polymer materials are generally the same, differing only in their durometer, they are presumed to have substantially the same properties, including their “imaging performance characteristics”).
Claim 30: The first material and the second material comprise polyethylene (as discussed above).

Claim 31: Garibaldi discloses (see particularly the embodiment of Fig. 7 - column 5, line 65 - column 6, line 18) a method of making an imaging window for use in an imaging catheter (intended use), the method including the steps of: providing a plurality of imaging window tubing sections (at least two 
Garibaldi is essentially silent regarding the specific method of manufacture of the catheter and so does not disclose providing a mandrel having an anti-stick coating thereon, successively loading the segments onto the mandrel, covering the imaging window tubing sections with a heat shrink tubing, wherein a length of the heat shrink tubing is sufficiently long to cover a length of each of the imaging window tubing sections, and removing the imaging window section from the mandrel. However, Ohigawa teaches attaching tubular segments together by successively loading the segments over a mandrel (15), covering the imaging window tubing sections with a heat shrink tubing (16), wherein a length of the heat shrink tubing is sufficiently long to cover a length of each of the imaging window tubing sections (noting that “a length” is not necessarily the entire length), joining them together (e.g. by fusion bonding via heat - paragraphs 25-28), and removing the imaging window section from the mandrel (it is understood that the fused segments would be removed from the mandrel as the mandrel does not constitute part of the end product and would block the internal lumen - see Fig. 1 showing lumen 13 of the final product. Garibaldi would require a similar lumen 312). It would have been obvious to one of ordinary skill in the art at the time of invention to have used this technique, for example in order to have ensured proper alignment of the segments during the bonding of different segments together. Ohigawa does not further teach an anti-stick coating on the mandrel. However, Wiesner teaches a similar technique where the mandrel has an anti-stick coating (page 15, lines 29-31). It would have been obvious to one of ordinary skill in the art to have provided such a coating for the purpose of preventing adhesion of the tubing to the mandrel.

Claim 32: Successively loading comprises loading the plurality of imaging window tubing sections onto the mandrel in a successive order corresponding to progressive change in the flexural modulus of the imaging tubing window sections (It is understood from Garibaldi that the flexural modulus of the segments decreases distally - column 2, lines 59-60. Thus, the segments would obviously be loaded in the same order for joining in this order).
Claim 33: The successive order corresponds to a progressive increase in the flexural modulus of the imaging window tubing sections (as discussed above).
Claim 34: The imaging window tubing sections are formed from polyethylene material (as discussed above).
Claim 35: As taught by Ohigawa, joining the imaging window tubing sections end-to-end together comprises applying heat to the imaging window tubing sections (i.e. heat fusing).
Claims 20 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garibaldi, Ohigawa, Gazdzinski, and Wiesner as applied to claims 19 and 35 above, respectively, and further in view of Saitou et al. (U.S. PGPub 2002/0022825).
In applying the heat shrink tubing, Ohigawa does not necessarily teach wherein the length of the heat shrink tubing extends beyond at least one of (claim 20) or each of (claim 36) the imaging window sections. However, it is noted that Garibaldi discloses having at least three regions (segments) of flexibility (e.g. column 1, lines 46-49). Saitou further teaches a similar technique where several segments (e.g. five - 81-85) are fused together end-to-end by applying a heat shrink tube over all five segments before removing the heat shrink tubing and the mandrel (paragraphs 76, 119-121). It would have been obvious to one of ordinary skill in the art before the time of invention to have had the heat tubing extend beyond the length of a number of window sections in the case where these were not the only segments, but instead additional segments were present adjacent to them, thus requiring the heat shrink tube to extend over the entirety of and beyond the length of certain segments.
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garibaldi, Ohigawa, Gazdzinski, and Wiesner as applied to claim 35 above, and further in view of Meyer et al. (U.S. PGPub 2009/0297582).
Ohigawa mentions a hot-air heater, radiofrequency heater, a laser heater, or “any known technique” (paragraph 28), but not a vertical laminator. However, Meyer et al. teaches the use of a vertical laminator to apply heat in constructing a catheter tube (paragraph 479). It would have been obvious to one of ordinary skill in the art before the time of invention to have, prior to applying heat to the imaging window tubing sections the imaging window tubing sections, positioned adjacent a vertical laminator, as one of ordinary skill would have recognized such a tool as appropriate and available for performing the task at hand as a “known technique” contemplated by Ohigawa.
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garibaldi, Ohigawa, Gazdzinski, and Wiesner as applied to claim 31 above, and further in view of Shah et al. (U.S. PGPub 2004/0073158).
Claim 38: Garibaldi discloses providing at least two or at least three segments of successively greater flexibility (e.g. column 1, lines 46-49). The first couple of segments may be considered a first 
However, Shah et al. teaches a similar catheter assembly wherein several segments (e.g. six - 22, 24, 26, 28, 30, 32) may be assembled in abutting relationship. All six segments may have progressively differing hardnesses (paragraph 27). It would have been obvious to one of ordinary skill in the art before the time of invention to have assembled several segments as taught by Shah et al. (and implied by Garibaldi et al.) depending on the length and flexural characteristics desired for a given catheter tube. It is also noted that any of the intermediate segments (e.g. 26, 28) may be considered a “spacer tubing” as they space the end groups from one another. As discussed previously, the assembly process is performed on a mandrel and subsequently removing the mandrel, and so a similar process for all of the segments would have been obvious for the same reasons.

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. Applicant’s arguments essentially rely on amendments to the claims to specify the length of the heat shrink tubing relative to “a length” of each of the window segments. However, the examiner submits that since “a length” is not particularly defined, and especially in light of “applying heat shrink tubing over at least the distal end of the first imaging window section and the proximal end of the second imaging window section” (bold added for emphasis), the claim need not be interpreted as narrowly as requiring the heat shrink tubing extending over the entirety of the length of either segment. Amended claims 20 and 36 are more specific to this matter, but have been addressed in view of Saitou et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frid et al. (U.S. Patent 6,159,228) teaches applying heat shrink tubing (20) to a number of segments of a catheter assembly wherein the length of the heat shrink tubing extends beyond the total length of all segments (see Figs. 7-8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726